UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-2213



DAVID P. FARLEY,

                                              Plaintiff - Appellant,

          versus


CHARLES F. MCDARRIS, Attorney for C.A.S.A.,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-01-580-5-BO)


Submitted:   February 14, 2002         Decided:     February 21, 2002


Before WIDENER, LUTTIG, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David P. Farley, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     David P. Farley, a North Carolina inmate, appeals the district

court’s order denying relief on his 42 U.S.C.A. § 1983 (West Supp.

2001) complaint under 28 U.S.C.A. § 1915A (West Supp. 2000) and

denying his motion for reconsideration.      We have reviewed the

record and the district court’s opinions and find that this appeal

is frivolous.   Accordingly, we dismiss the appeal on the reasoning

of the district court.   See Farley v. McDarris, No. CA-01-580-5-BO

(E.D.N.C. Aug. 20 & Sept. 25, 2001).        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                 2